Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/30/2022. 
Claims 1-7, 9-16, and 18-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 06/30/2022, has been entered. Claims 1-2, 10-11, and 19-20 have been amended. In response to Applicant’s amendments to Claim 20, the claim objection has been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  “a version of firmware associated with an electronic monitoring instrument” should read “a version of firmware associated with the electronic monitoring instrument”.  Appropriate correction is required.
 
Claim Rejection – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “working correction” in claim 1 renders the claim indefinite; it is unclear what the intended definition of the term is. Applicant points to paragraph [0061] to provide support for the amendments; this paragraph recites that the “app can check whether or not the parts or components are working correction.” Rather than ‘working correction’ being a known or understandable term, this appears to be a typo, with paragraph [0065] noting that the app “analyzes whether all physical parts or elements are working correctly.” Did Applicant intend for this term to reflect that a fault is determined based on an instrument ‘working correctly?’ Is the limitation intended to refer to ‘correction’ as in ‘adjustment or change,’ such that a fault is determined based on a change in readings or performance? Or is the term meant to read “working condition,” as supported by [0004]? If so, is the working condition the same as the already-introduced ‘threshold condition,’ or is a new condition being introduced?
For the purposes of this examination, the claim is being interpreted to read “working condition,” which in turn is being interpreted to be synonymous with the threshold condition of the claim, such that a fault is determined based on a consideration of the threshold condition against the health indicators.
Claims 2-7 and 9 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The term “working correction” in claim 10 renders the claim indefinite; it is unclear what the intended definition of the term is. Applicant points to paragraph [0061] to provide support for the amendments; this paragraph recites that the “app can check whether or not the parts or components are working correction.” Rather than ‘working correction’ being a known or understandable term, this appears to be a typo, with paragraph [0065] noting that the app “analyzes whether all physical parts or elements are working correctly.” Did Applicant intend for this term to reflect that a fault is determined based on an instrument ‘working correctly?’ Is the limitation intended to refer to ‘correction’ as in ‘adjustment or change,’ such that a fault is determined based on a change in readings or performance? Or is the term meant to read “working condition,” as supported by [0004]? If so, is the working condition the same as the already-introduced ‘threshold condition,’ or is a new condition being introduced?
For the purposes of this examination, the claim is being interpreted to read “working condition,” which in turn is being interpreted to be synonymous with the threshold condition of the claim, such that a fault is determined based on a consideration of the threshold condition against the health indicators.
Claims 11-16 and 18 inherit the deficiencies of Claim 10 and are rejected on the same basis.

The term “working correction” in claim 19 renders the claim indefinite; it is unclear what the intended definition of the term is. Applicant points to paragraph [0061] to provide support for the amendments; this paragraph recites that the “app can check whether or not the parts or components are working correction.” Rather than ‘working correction’ being a known or understandable term, this appears to be a typo, with paragraph [0065] noting that the app “analyzes whether all physical parts or elements are working correctly.” Did Applicant intend for this term to reflect that a fault is determined based on an instrument ‘working correctly?’ Is the limitation intended to refer to ‘correction’ as in ‘adjustment or change,’ such that a fault is determined based on a change in readings or performance? Or is the term meant to read “working condition,” as supported by [0004]? If so, is the working condition the same as the already-introduced ‘threshold condition,’ or is a new condition being introduced?
For the purposes of this examination, the claim is being interpreted to read “working condition,” which in turn is being interpreted to be synonymous with the threshold condition of the claim, such that a fault is determined based on a consideration of the threshold condition against the health indicators.
Claim 20 inherits the deficiencies of Claim 19 and are rejected on the same basis.


Claim Interpretation
With reference to subsection II of MPEP 2111.04, it is noted that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2143.03 further notes that “language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation,” with a contingent limitation “rais[ing] a question as to its limiting effect.”
In the pending claims, such contingent limitations include the step of: “automatically requesting …if the at least one part is found to not be within the threshold condition” in claim 1. 
However, with further reference to MPEP 2111.04, parallel limitations in system claims 10 and 19 do not similarly fail to limit the scope of the claim and are given weight.

In the interest of a compact prosecution, art has nonetheless been applied to the contingent limitations of the method claims.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 and 9 are directed to a process, and claims 10-17 and 18-20 is directed to a machine. Therefore, claims 1-7, 9-16, and 18-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 10, and 19 recite at least the following limitations that are believed to recite an abstract idea:
reading data from a monitoring instrument of the energy distribution system, the data including information regarding a functionality of at least one part of the monitoring instrument; 
analyzing the data to determine if the at least one part is functioning properly by establishing whether or not the at least one part is within a configurable threshold condition; 
determining a fault in the at least one part based on a working correction and indications of factors including at least one of: a voltage, transducer functionality and probe health indicators, and 
requesting at least one replacement part with respect to the at least one part, if the at least one part is found not to be within the threshold condition, so that the operational functionality of the energy distribution system is enhanced by requesting the at least one replacement part prior to a failure of the at least one part of the monitoring instrument 
wherein the at least one replacement part is selected based on at least one of: an monitoring instrument category, an monitoring instrument model, and a version of the monitoring instrument.

The above limitations recite the concept of equipment monitoring and replacement. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 10, and 19 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A mobile application on a mobile device
Electronic monitoring instrument
Requesting being performed automatically
A version of firmware
A mobile device comprising at least one processor and a memory
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. As for 2-7, 9, 11-16, 18, and 20, these claims are similar to the independent claims except that they recite the further additional elements of bidirectional data communications, further steps being performed automatically, an electronic cart, and a graphical user interface. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A mobile application on a mobile device
Electronic monitoring instrument
Requesting being performed automatically
A version of firmware
A mobile device comprising at least one processor and a memory
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 9-11, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (EP 2523150 A1), hereinafter Alexander, in view of Pillar et al (US 20030158640 A1), hereinafter Pillar.
Regarding claim 1, Alexander teaches a method for improving the efficiency and functionality of an energy distribution system [plant/power plant [0009]], comprising: 
reading, by an application on a device, data from an electronic monitoring instrument [field devices/instrumentation] of the energy distribution system, the data including information regarding a functionality of at least one part of the electronic monitoring instrument (Alexander: “The field devices 18 may include a plurality of plant equipment 24 and plant instrumentation 26. … The plant instrumentation 26 may include, for example, pressure sensors, temperature sensors, flow sensors, status and position indicators … and the like.” [0012] – “The field devices … produce data generally categorized as static inputs 28 or dynamic inputs 30. … the dynamic inputs 30 may include data produced during plant operations.” [0013] – “the dynamic inputs 30 may include a health status 146 of the instrument 26. The health status 146 …may be automatically reported by the instrument 26. … communicating the health status with the control computer 16 and the plant control system 58.” [0044] – With further reference to [0019-0020], it is recognized that the control system/ interface system are remote from the field devices & accessed via internet.); 
analyzing, by the application, the data to determine if the at least one part is functioning properly by establishing whether or not the at least one part is within a configurable threshold condition (Alexander: “the dynamic inputs 30 may include a health status 146 of the instrument 26. The health status 146 …may be automatically reported by the instrument 26. … communicating the health status with the control computer 16 and the plant control system 58. The health status 146 may be a binary status (i.e., healthy or unhealthy), or a range of health statuses 146 (e.g., approximately 100% healthy to 0% healthy). The health status 146 may also be a multi-bit health status 146, where each bit may correspond to different health statuses 146.” [0044] – “Instrument readings 150 may also be used, including readings from other instruments 26… a correlation between two or more process points, each process point having one or more instrumentation 26, may be used to derive instrumentation performance.” [0045] – “The logic 100 may use the event rules 62 to derive that certain instrument failure events 102 have occurred, such as …that the instrument is outside desired tolerances.” [0053] – “The events ..may then be used … to update a risk threshold … the event 102 includes a determination of equipment health event, the risks may include risks associated with the equipment health, such as risks of equipment failure” [0030] – The desired tolerances are understood to represent a threshold level of performance. Similarly, without further clarification, the risk thresholds regarding health/failure are understood to be configurable insofar as they can be changed/updated.); 
determining, by the application, a fault in the at least one part based on a working condition and indications of factors including at least one of: a voltage, transducer functionality and probe health indicators (Alexander: “the dynamic inputs 30 may include a health status 146 of the instrument 26. The health status 146 …may be automatically reported by the instrument 26. … communicating the health status with the control computer 16 and the plant control system 58. The health status 146 may be a binary status (i.e., healthy or unhealthy), or a range of health statuses 146 (e.g., approximately 100% healthy to 0% healthy). The health status 146 may also be a multi-bit health status 146, where each bit may correspond to different health statuses 146.” [0044] – “The logic 100 may use the event rules 62 to derive that certain instrument failure events 102 have occurred, such as "health_statusf = bad," "signal = fail," or that the instrument is outside desired tolerances.” [0053] – It is recognized that the ‘desired tolerances’ or ‘healthy’ status define a ‘working’ condition of the instrumentation.); and 
automatically requesting, by the application, at least one replacement part with respect to the at least one part, if the at least one part is found not to be within the threshold condition, so that the operational functionality of the energy distribution system is enhanced by requesting the at least one replacement part prior to a failure of the at least one part of the electronic monitoring instrument (Alexander: “The logic 100 may use the event rules 62 to derive that certain instrument failure events 102 have occurred, such as …that the instrument is outside desired tolerances. Accordingly, the logic 100 may update the risk projection of using the instrument 26 (block 106) and may also update any risk threshold associated with the instrument 26 (block 108). …The logic 100 may then simply create a work order for replacement” [0053] – “By continuously deriving instrumentation 26 health, updating risks related to the derived health, and deriving appropriate actions, the overall plant 10 operations and maintenance may be improved.” [0047]).
Alexander teaches that the device may be remote from the instrumentation ([0019], [0020], Figure 1), but does not specifically teach that the application on a device is a mobile application on a mobile device, or that the at least one replacement part is selected based on at least one of: an electronic monitoring instrument category, an electronic monitoring instrument model, and a version of firmware associated with an electronic monitoring instrument.
However, Pillar teaches a method of ordering replacement parts of remote systems based on diagnostic equipment (Pillar: Abstract) such as a fleet of remote complex systems (Pillar: [0004], [0008]), including that:
the application [web browser] on a device is a mobile application on a mobile device (Pillar: “The web browser 430 allows an operator of the maintenance center computer system 424 to access the information content … The Internet browsing program may be any one of many different types of software from a full scale browser down to a simple browser that is commonly used for Internet enabled wireless phones, depending on how information is presented to the operator.” [0380] – “ computer systems 422, 424, 432 and 437 of the vehicles 411-414, the maintenance center 416, the manufacturer 417, and the fleet manager 418, respectively, are all connected to the communication network 420. The communication network 420 is preferably the Internet. …A variety of other types of networks may also be used, such as … a mobile telephone network.” [0383]), and
the at least one replacement part is selected based on at least one of: an electronic monitoring instrument category, an electronic monitoring instrument model, and a version of firmware associated with an electronic monitoring instrument (Pillar: “the diagnostic system 212 identifies the part number of the replacement part required to return the vehicle 411 to operating condition. Thus, if the diagnostic system 212 determines that the battery needs to be replaced at step 443, then at step 444 the diagnostic system identifies the part number of the battery to be replaced. Step 444 is preferably performed using a database that identifies all parts on-board the vehicle 411, including part numbers and pricing information.” [0393] – It is recognized that a part number identifies the specific model of the part being replaced. See also Claim 21, which further discusses identifying replacement parts by category.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Alexander would continue to teach the application being on a remote deice and the selection of a replacement part, except that now it would also teach that the application on a device is a mobile application on a mobile device, or that the at least one replacement part is selected based on at least one of: an electronic monitoring instrument category, an electronic monitoring instrument model, and a version of firmware associated with an electronic monitoring instrument, according to the teachings of Pillar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to assess and monitor system performance from remote locations, quickly and easily (Pillar: [0008-0009]).

Examiner Note: It is noted that the limitation “so that the operational functionality of the energy distribution system is enhanced,” is given little to no patentable weight because it does not create a manipulative difference in the step of “automatically requesting”.

Regarding Claim 2, Alexander/Pillar teach the method of claim 1 wherein the data is read from the electronic monitoring instrument by the mobile device through bidirectional data communications between the mobile device and the electronic monitoring instrument (Alexander: “the display and interface system 60 may enable remote access to the various components of the plant 10, such as internet or web access. Indeed, the display and interface system 60 may enable a local or remote access to a variety of components of the plant 10, including the field devices 18, the control computer 16, and the plant control system 58.” [0020] – “The plant data highway 56 may also be used to communicatively connect the control computer 16 to a plant control system 58” [0019] – “Automated actions may be communicated to the control system 58 for implementation (block 124), followed by an alert of the action taken (block 126)” [0084]).  

Regarding Claim 6, Alexander/Pillar teach the method of claim 2 further comprising automatically connecting the mobile device via bidirectional data communications to the electronic monitoring instrument prior to reading the data from the electronic monitoring instrument (Alexander: “The plant data highway 56 may also be used to communicatively connect the control computer 16 to a plant control system 58.” [0019] – It is understood that the two systems must necessarily be in communication in order for data to be provided between the two.).  
 
Regarding Claim 9, Alexander/Pillar teach the method of claim 1 further comprising generating a part quote with respect to the at least one replacement part for display of the part quote for a user through a graphical user interface (Pillar: “operator input may also be desirable in the case of replacement parts that have a cost which exceeds a predetermined threshold level (e.g., replacement parts that are considered to be particularly expensive). …the operator is further requested to provide an identification code (to identify the operator and confirm that the operator has the requisite authority to make such a determination) and/or an authorization code (to provide a paper trail and confirm that any required authorizations for order the replacement part have been received).” [0391] – “Step 444 is preferably performed using a database that identifies all parts on-board the vehicle 411, including part numbers and pricing information.” [0393])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pillar with Alexander for the reasons identified above with respect to claim 1. 

Regarding Claims 10, 11, 15, and 18¸the limitations of system claims 10-11, 15, and 18 are closely parallel to the limitations of method claims 1-2, 6, and 9, with the additional limitation of at least one processor and a memory, the memory storing instructions configured to cause the at least one processor to perform steps (Pillar: [0340], [0277]), and are rejected on the same basis.

Regarding Claims 19 and 20¸the limitations of system claims 19-20 are closely parallel to the limitations of method claims 1-2, with the additional limitation of the mobile device storing a mobile application in a memory of the mobile device and facilitating processing by a processor (Pillar: [0340], [0277]), and are rejected on the same basis.

Claims 3-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Pillar and further in view of Glover et al (US 20180108038 A1), hereinafter Glover.
Regarding Claim 3, Alexander/Pillar teach the method of claim 1 but does not specifically teach that the automatically requesting at least one replacement part with respect to the at least one part, further comprises automatically preparing an electronic cart with an order for the at least one part.  
However, Glover teaches a system & method for replacing components (Glover: Abstract), including automatically preparing an electronic cart with an order for the at least one part (Glover: “The electronic shopping cart may be automatically populated with the replacement component so that the consumer need not browse an ecommerce site to identify the replacement component for checkout.” [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Alexander/Pillar would continue to teach automatically requesting the at least one replacement part, except that now it would also teach automatically preparing an electronic cart with an order for the at least one part, according to the teachings of Glover. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate obtaining replacement components based on projected performance (Glover: [0031]).

Regarding Claim 4, Alexander/Pillar teach the method of claim 1 but do not teach the automatically requesting at least one replacement part with respect to the at least one part, further comprises automatically placing an order for the at least one part.  
However, Glover teaches a system & method for replacing components (Glover: Abstract), including automatically placing an order for the at least one part (Glover: “enable the consumer to checkout with the replacement component immediately after loading the webpage in response to activation of the hyperlink” [0049] – “the ecommerce server 70 may auto - populate the electronic shopping cart with the replacement component represented in the encoded information . … In this way , the consumer 50 may checkout without the need to enter the shipping information .” [0038] – It is understood, without further clarification, that this automated facilitation of checkout constitutes automatic placing of the order.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Alexander/Pillar would continue to teach automatically requesting the at least one replacement part, except that now it would also teach automatically placing an order for the at least one part, according to the teachings of Glover. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate obtaining replacement components based on projected performance (Glover: [0031]).

Regarding Claim 5, Alexander/Pillar teach the method of claim 1 but does not specifically teach that the automatically requesting at least one replacement part with respect to the at least one part, further comprises automatically preparing an electronic cart with an order for the at least one part; and automatically placing the order for the at least one part.  
However, Glover teaches a system & method for replacing components (Glover: Abstract), including:
automatically preparing an electronic cart with an order for the at least one part (Glover: “The electronic shopping cart may be automatically populated with the replacement component so that the consumer need not browse an ecommerce site to identify the replacement component for checkout.” [0049]); and
automatically placing an order for the at least one part (Glover: “enable the consumer to checkout with the replacement component immediately after loading the webpage in response to activation of the hyperlink” [0049] – “the ecommerce server 70 may auto - populate the electronic shopping cart with the replacement component represented in the encoded information . … In this way , the consumer 50 may checkout without the need to enter the shipping information .” [0038] – It is understood, without further clarification, that this automated facilitation of checkout constitutes automatic placing of the order.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Alexander/Pillar would continue to teach automatically requesting the at least one replacement part, except that now it would also teach automatically preparing an electronic cart with an order for the at least one part and automatically placing an order for the at least one part, according to the teachings of Glover. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate obtaining replacement components based on projected performance (Glover: [0031]).

Regarding Claim 7, Alexander/Pillar teach the method of claim 1 but do not specifically teach allowing a user to manually select the at least one replacement part through a graphical user interface.  
However, Glover teaches a system & method for replacing components (Glover: Abstract), including allowing a user to manually select the at least one replacement part through a graphical user interface (Glover: “allowing a user to manually select the at least one replacement part through a graphical user interface” [0041] – “collecting information from the consumer with respect to a type of footwear purchased , and providing to the consumer a replacement component that is substantially similar to a component” [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Alexander/Pillar would continue to teach automatically requesting the at least one replacement part, except that now it would also teach allowing a user to manually select the at least one replacement part through a graphical user interface, according to the teachings of Glover. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate obtaining replacement components based on projected performance (Glover: [0031]).

Response to Arguments
	Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
	Applicant argues that the claims recite “a system for improving the efficiency and functionality of an energy distribution system,” and makes reference to [0089] of the specification to argue that the claims present “a concrete and non-abstract improvement over conventional systems …improves the user experience in part selection and order management in an energy distribution system …automatic part selection and order of parts for instruments in an energy distribution system improves the efficiency and functionality of the …system by replacing parts prior to failure of such parts.” Applicant further argues that “currently an efficient approach does not exist for determining individual part details and sourcing related information in a fast and efficient manner,” noting that “OEM…is usually approached to help find out and obtain the replacements ordered, which is a slow and time-consuming process. …current approaches do not provide for an indication of component or part health, which means that a particular part …may need attention and replacement. In most cases, part replacement occurs after the part has failed or is not in working condition, which results in a great deal of lead time for replacement to make the instrument operational. This can result in losses to energy distributors.” Furthermore, Applicant argues that the final step of the independent claims “is important, as the replaced part has to be compatible with the existing electronic monitoring instrument. The claimed features not only prevent failure/shutdown of energy distribution systems by automatically placing the request for the malfunctioning/aging component, but also takes into consideration the compatibility of the requested component by selecting the component based on firmware version/instrument model/ instrument category. Thus, the mobile application …can check/consider the compatibility …this is important for the invention to was as the replaced component will be of no use if it’s not compatible with the energy distribution systems.” With further reference to USPTO Example 36, Applicant argues that the claims are integrated into a practical application. Applicant further argues that the claims “solve a significant technical problem in the energy distribution industry and is not merely some ‘commonplace business method’ … the energy distribution industry has instruments such as metering devices distributed over hundreds of miles with or without remote accessibility. …the conventional slow process does not help in identifying instrument’s components, which may be aging or malfunctioning well in advance; also, the conventional slow process has to be performed in person. The Applicant’s claims thus offer a solution to the need to remotely identify instrument’s components …well in advance, so that a failure/ shut down of energy distribution systems can be avoided. Also, since the …systems are spread over hundreds of miles, there is a need to perform the process as quickly as possible to avoid the failure.”
	Examiner respectfully disagrees. Firstly, Examiner notes with reference to MPEP 2143.03 that claim language of the preamble raises questions as to the limiting effect of such language; in the instant case, little weight is given to language arguing the eligibility of the claim in the preamble of the claim. The argued limitations of selecting the component based on firmware version/instrument model/ instrument category, and steps for monitoring health status to replace a part before its failure, are part of the abstract idea, and as such cannot form the basis for an improvement to itself. Similarly, performing steps automatically to avoid their being “slow and time-consuming” to “improve the efficiency and functionality” amount at best to a business improvement rather than a specific technical improvement to the computing equipment claimed; avoiding “losses to energy distributors” would appear to support this determination. The computer-related additional elements of the claims, rather than “play[ing] a significant part in permitting the claimed method to be performed,” merely “function solely as an obvious mechanism for permitting a solution to be achieved more quickly” [MPEP 2106.05(b)]. When considered individually and in combination, the additional elements of the claim, rather than integrating the abstract idea into a practical application as alleged, represent mere automatic of manual processes, with increased speed coming solely from the capabilities of a general-purpose computer [MPEP 2106.05(a)]. Whereas Example 36 uses a specific combination of additional elements necessarily root the steps of the claim in computer technology to claim a series of steps that is significantly more than a manual process, the pending claims merely invoke the computer-related additional elements to perform a manual process with general-purpose computer technology.
	 
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant specifically argues the teachings of Burns, not relied upon in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cella et al (US 20180284758 A1) provides significant details on automated IoT data collection of an oil/gas environment’s equipment analysis capabilities, including fault and impending fault detection, detection of issues in the monitoring instrumentation itself, and replacement and purchase facilitation of identified components.
Brown (US 20210008508 A1) teaches systems in which components may be automatically ordered and shipped or placed in a shopping cart for a user to review.
Naiki (US 20170339035 A1) teaches systems in which sensors may self-diagnose failures and predict replacements to facilitate them in advance.
Fordenwalt et al (EP3070550 A1) teaches a cloud-based industrial automation system that can detect impending device failures and facilitate replacements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625